DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 8, line 3-6, it is claimed that a sheet detection part (51) detects sheet placement on the manual bypass tray displaced into the closed posture (from which sheet feeding is impossible, as per parent Claim 1). As such, it is not understood how sheets can be placed on the manual bypass tray when in the closed posture (phantom lines of 7 in Fig. 2). Rather, it is the Examiner’s position that it be in the open posture (solid lines of 7 in Fig. 2).
	Claim 9 is rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al. (US Pub No. 2006/0127149 A1).
	Regarding Claims 1 and 10, Togashi et al. discloses an image forming apparatus (apparatus of 1); and
	a terminal apparatus (personal computer, see [0057]) connected to the image forming apparatus via a network (network, see [0057]), wherein
	the image forming apparatus includes: 
an apparatus main body (body of 1) having an input part to which a printing instruction is input (i.e. apparatus receives host-side printing data, so must have either a input connector in the case of a cable or an input receiver in the case of a wireless network, see [0057]);
	a sheet feeding cassette (4) stored in the apparatus main body;
	a manual bypass tray (141, Fig. 4) attached to an outer face of the apparatus main body (Fig. 1) and displaced into an open posture where a sheet feeding becomes possible and into a close posture where the sheet feeding becomes impossible ([0079]);
	an opening/closing detection part (211, Fig. 4) which detects displacements of the manual bypass tray from the open posture to the close posture and from the close posture to the open posture ([0083]); and
	a sheet feeding source setting part (300, Fig. 13) which sets the sheet feeding cassette or the manual bypass tray as a sheet feeding source ([0105]-[0112]), wherein
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US Pub No. 2006/0127149 A1) in view of Watanabe (US Patent No. 8,038,143 B2).
Regarding Claim 6, Togashi et al. discloses the apparatus main body to include a display part (327) on which an input screen of the printing instruction is displayed (see [0109]).
Togashi et al. does not disclose when the opening/closing detection part detects that the manual bypass tray is displaced from the close posture to the open posture, the 
Watanabe discloses displaying a notification screen indicating that the manual bypass tray is in the open position when the opening/closing detection part detects that the manual bypass tray is displaced form the close posture to the open posture (lines 37-40 of Column 4, Fig. 4) for the purpose of alerting a user to synchronize feed and discharge tray positions. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Togashi et al. by including the display alert as disclosed by Watanabe, for the purpose of alerting a user to synchronize feed and discharge tray positions.
Regarding Claim 7, it is noted that claim requirement “the notification screen contains a message which urges a user to close the manual bypass tray when the user desires to feed the sheet from the sheet feeding cassette” is intended use, wherein the structure of the display is already provided as per the Claim 6 rejection above.

Allowable Subject Matter
Claims 2-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows setting of the sheet feeding cassette as the sheet feeding source under the condition claimed (Claims 2, 4, 5, 8 and 9). The prior .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al. (US Pub No. 2014/0027969 A1) discloses a device that detects an open position of a manual feed tray and feeds sheets from it, either for printing or evacuating.
Motoyoshi (US Pub No. 2008/0044208 A1) discloses feeding from a manual feed tray when an open position is detected and based on detection by a paper size sensor.
Horiuchi (US Pub No. 2006/0159481 A1) discloses turning on power to a manual feed device and disconnecting it from a cassette feed device when the manual feed tray is detected to be open. An input part is not explicitly disclosed.
Ito (US Patent No. 4,685,797) generally correlates switching of feeding between a cassette and manual tray based on detected position of the manual tray.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        July 9, 2021